                         Case 2:20-cv-00671-JCM-NJK Document 70
                                                             69 Filed 08/26/21
                                                                      08/25/21 Page 1 of 2
                                                                                         3




                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 7254
                    2 Josh.Aicklen@lewisbrisbois.com
                      JENNIFER R. LANAHAN
                    3 Nevada Bar No. 14561
                      Jennifer.Lanahan@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant/Cross-Defendant/Cross-Claimant
                    7 GRG ENTERPRISES, LLC d/b/a MACKENZIE RIVER

                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                                            DISTRICT OF NEVADA
                   10

                   11
                        SHAUN GOODRICH, an Individual,                  CASE NO. 2:20-cv-00671-JCM-NJK
                   12
                                           Plaintiff,
                   13                                                   DEFENDANT GRG ENTERPRISES,
                                  vs.                                   LLC’S MOTION TO BE REMOVED
                   14                                                   FROM SERVICE LIST
                      GRG ENTERPRISES, LLC, a Montana
                   15 Limited Liability Company doing business as
                      MACKENZIE RIVER; CALLVILLE BAY
                   16 RESORT & MARINA, a Nevada Entity;
                      FOREVER RESORTS LLC, an Arizona
                   17 Limited Liability Company; DOES I-X,
                      unknown persons; and ROE Corporation I-X,
                   18
                                     Defendants.
                   19

                   20

                   21            COMES NOW, Defendant GRG ENTERPRISES, LLC, by and through its counsel of
                   22 record, Josh Cole Aicklen, Esq. and Jennifer R. Lanahan, Esq., and hereby moves this Court for an

                   23 Order removing GRG ENTERPRISES, LLC from the electronic service and mailing lists for the

                   24 above-captioned case. Defendant GRG ENTERPRISES, LLC was dismissed from this matter on

                   25 March 8, 2021.

                   26 / / /

                   27 / / /

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4810-9777-6120.1
ATTORNEYS AT LAW
                         Case 2:20-cv-00671-JCM-NJK Document 70
                                                             69 Filed 08/26/21
                                                                      08/25/21 Page 2 of 2
                                                                                         3




                    1            See Stipulation and Order to Dismiss with Prejudice, a true and correct copy of which is

                    2 attached hereto as Exhibit 1.

                    3

                    4             DATED this 25th day of August, 2021.

                    5                                             Respectfully submitted,
                    6
                                                                  LEWIS BRISBOIS BISGAARD & SMITH            LLP
                    7
                                                                  By:     /s/ Josh Cole Aicklen
                    8                                                    JOSH COLE AICKLEN
                                                                         Nevada Bar No. 7254
                    9                                                    JENNIFER R. LANAHAN
                   10                                                    Nevada Bar No. 14561
                                                                         6385 S. Rainbow Boulevard, Suite 600
                   11                                                    Las Vegas, Nevada 89118
                                                                         Tel. 702.893.3383
                   12                                                    Attorneys for Defendant
                                                                         GRG ENTERPRISES, LLC d/b/a MACKENZIE
                   13                                                    RIVER
                   14

                   15                                                ORDER

                   16            IT IS SO ORDERED.

                   17            DATED this ___ day
                                        August  26, of __________, 2021.
                                                    2021

                   18

                   19                                                UNITED STATES MAGISTRATE JUDGE

                   20 Respectfully submitted by:

                   21 LEWIS BRISBOIS BISGAARD & SMITH LLP

                   22
                       /s/ Josh Cole Aicklen
                   23 JOSH COLE AICKLEN
                      Nevada Bar No. 7254
                   24 JENNIFER R. LANAHAN
                      Nevada Bar No. 14561
                   25
                      6385 S. Rainbow Boulevard, Suite 600
                   26 Las Vegas, Nevada 89118
                      Tel. 702.893.3383
                   27 Attorneys for Defendant GRG ENTERPRISES, LLC
                      d/b/a MACKENZIE RIVER
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4810-9777-6120.1                                 2
